'N Tffr CQ'JhrWfy.-.-, : •
                                                '•' >AN ANrCNti,'.

                                                Z0I7NOV-I flM(|:38


                                                    /-    •   -   '




                        y^oriSur          oY= Tpfhi^ 7^




    YP/9^i^4^/iS£'                                       rc

y^Jf <^2^/7^ Yk' pY'YY'^sa^



        v4=«r^^„f5ic^                                                 y^




   FFy-^m-JY Y^C^/i^^PYYyFI
                                        As^^U^^/S'yfY^S^U»^/4s:^R/Y<;g'
                        ^SyT^u^lZft/^
                           '»fxr




                   ^ 55&




         ^




                                                           '2^




   •e«»»'<^^                                    «Sp=5/^


 '^l7=^='.5feS^ ^5;^



     ^                                          ^n0i^ 1g

                              l'^-^'>im^(^ -m-n^o^ ^ 2/ W
               -,^/c^^<!^^;?»^^,S£!jgas ^7&i4/y         ^

                                                          <2A
.^'^4,jg^ *=Si'^^^--'^'^^'^-^ M^i>3iO Ji^   UJS^ <^a^m3



               ^                                          ::^
^              ^         y^ (2yy^y (2y^ 0/=^
     Z^   yf/9^^C^^ 'S^ctsia}
7^                 /f^          Y^             c:>/^/^s:^




                                 ^    rce?/^




                                J3
                                                                                          ACCEPTED
                                                                                      04-16-00786-CV
                                                                           FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                      10«(W2017 4:17 PM




                               NO. 04-16-00786


                                mTHF
                                IW lJ:Ui                           FILED
                                                             4th COURT OFINAPPEALS
                        FOURTH COURT OF APPEALS               san antonio, TEXAS
                           SAN ANTONIO, TEXAS                1o/30/l 7 4:17:56 PM
                                                               KEITH E. HOTTLE
                                                                    CLERK

                    ANTHONY MOORE AND JOANN MOORE,
                                                                         Appellant
                                      V.



                               DAVID SUBIA,
                                                                          Appellee



         On Appeal from the County Court at Law, Bexar County, Texas


                      APPELLEE'S SECOND OPPOSED
                     MOTION FOR EXTENSION OF TIME
                           TO FILE HIS BRIEF




TO THE HONORABLE FOURTH COURT OF APPEALS:


      APPELLEE, DAVID SUBIA ("Appellee"), respectfully present his Second

Motion for Extension of Time to file His Brief, and would respectfully show the

Court as follows:                                 ^

                                      L


       On August 21, 2017, Appellants filed their Amended Brief. Appellee's

Brief was due on September 20, 2017.       This Court extended the time for file

Appellee's Brief to October 20, 2017. Appellees request an extension of time to
     file his brief for fifteen days until November 6,2017 for the following reasons:

    Appellants^quest the extension for the following reasons:
        • The undersigned worked was Jiired to prepare a brief on an expedited basis

^          to the Ninth Circuit Court ofAppeals which tookjwo weeks to complete;              ^
           The undersigned prepared for one day and then tried an automobile accident

       ^ case in one day, and
    ^4*          undersigned travelled to Denton, Texas for two days for adoctor's
p          appointment.
                                              n.


           Appellee asks this Court to extend the time to file their Brief for fifteen days

    up to and including November6, 2017. Appellants have been granted numerous

    extensions oftime in the past.

                                              III.


           This motion is not brought for purposes of delay but solely thatjustice may

    be served.


           WHEREFORE, PREMISES CONSIDERED, APPELLEE prays that he be

    given an additional fifteen (15) days to respond to Appellants' Brief up to

    November 6, 2017. Appellee prays for such other relief to which he may be

    entitled consistent with this Court's ruling.
                                                     Respectfully submitted,

                                                     /s/ Christopher J Peeves
                                                     CHRISTOPHER J. DEEVES
                                                     State Bar No. 00790575


                                                     THE LAW OFFICE OF
                                                     CHRISTOPHER DEEVES, P.C.
                                                     1370 Pantheon Way, Suite 110
                                                     San Antonio, Texas 78232
                                                     (210) 445-8807
                                                     (210) 501-0915 (fax)
                                                     e-mail: chrisdeeves@.att.net


                                                     ATTORNEY FOR
                                                     APPELLEE
                                                     DAVID SUBIA


                              CERTIFICATE OF CONFERENCE

               Appellants, pro se, have refused to confer except by mail and opposed
     ^ Appellee's first motion for extension of time before it was filed. Based upon
Yiel^    Appellants prior opposition. Appellee presumes this motion will be opposed,

                                                            /-y/ Christopher J. Peeves
up                                                          CHRISTOPHER J. DEEVES




                                                 „   SA/f
                        CERTIFICATE OF SERVICE


     This will certify that a true and correct copy of the above and foregoing
document was served as indicated to the following counsel of record listed below
on October 30,2017:

Via Priority Mail
Anthony Moore
Joann Moore
P.O. Box 340096
San Antonio, Texas 78234
                                                Is/ Christopher J. Peeves
                                                CHRISTOPHER J. DEEVES